DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2021was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Current Application: 17/209,429
US Patent: US 10,958,184
1. An uninterruptible power supply (UPS) comprising:
 a split direct current (DC) link comprising a first capacitor coupled between a positive DC link terminal and a first node, and
 a second capacitor coupled between the first node and a negative DC link terminal; 
a rectifier coupled to an input of the split DC link, the rectifier comprising:
 a first leg, a second leg, and a third leg, each leg of the first, second, and third legs configured to convert an input alternating current (AC) voltage received from an AC source into a DC voltage to be provided to the split DC link through a pair of antiparallel switches electrically coupling the respective leg to the input of the split DC link; and 







a fourth leg configured to balance DC link voltages of the first and second capacitors; and 
a controller coupled to the rectifier and configured to adjust at least one operating parameter of the rectifier to operate the rectifier to perform voltage balancing during a failure of the fourth leg, while utility power is present and while utility power is not present.
1. (Currently Amended) An uninterruptible power supply (UPS), comprising: 
a split direct current (DC) link comprising a first capacitor coupled between a positive DC link terminal and a first node, and 
a second capacitor coupled between the first node and a negative DC link terminal; 
a rectifier coupled to an input of said split DC link, said rectifier comprising:
 a first leg, a second leg, and a third leg, wherein each leg of said first, second, and third legs comprises first and second series-coupled switches paired with corresponding antiparallel diodes, and
 wherein each leg of said first, second, and third legs is configured to convert an input alternating current (AC) voltage received from an AC source into a DC voltage to be provided to said split DC link through a pair of antiparallel switches electrically coupling a center tap arranged between the first and second series-coupled switches of the respective leg to the input of the split DC link; and
 a fourth leg configured to balance DC link voltages of said first and second capacitors; and
 a controller coupled to said rectifier and configured to adjust at least one operating parameter of said rectifier to operate said rectifier to perform voltage balancing during a failure of said fourth leg, while utility power is present and while utility power is not present.
2. The UPS of claim 1, wherein while utility power is present, the controller is configured to transfer the DC link voltage balancing from the fourth leg to the first, second, and third legs.
2. (Previously Presented) A UPS in accordance with Claim 1, wherein while utility power is present, said controller is configured to transfer the DC link voltage balancing from said fourth leg to said first, second, and third legs.
3. The UPS of claim 2, the controller is further configured to control the rectifier to draw a DC component from the AC source to compensate any voltage unbalance in the DC link.
3. (Original) A UPS in accordance with Claim 2, said controller is further configured to control said rectifier to draw a DC component from the AC source to compensate any voltage unbalance in said DC link.
4. The UPS of claim 1, wherein while utility power is not present, the controller is configured to operate the rectifier as a voltage balancing circuit.
4. (Previously Presented) A UPS in accordance with Claim 1, wherein while utility power is not present, said controller is configured to operate said rectifier as a voltage balancing circuit.
5. The UPS of claim 4, wherein to operate the rectifier as a voltage balancing circuit, the controller is further configured to open a switch to isolate the rectifier from the AC source.
5. (Original) A UPS in accordance with Claim 4, wherein to operate said rectifier as a voltage balancing circuit, said controller is further configured to open a switch to isolate said rectifier from the AC source.
6. The UPS of claim 4, wherein the controller is further configured to operate one of the first, second, and third legs as the voltage balancing circuit.
6. (Original) A UPS in accordance with Claim 4, wherein said controller is further configured to operate one of said first, second, and third legs as the voltage balancing circuit.
7. The UPS of claim 1, wherein during one of a single-phase power outage and a component failure affecting a single rectifier leg, the controller is further configured to extend an input voltage tolerance range of the rectifier to enable the rectifier to operate at a lower input voltage.
7. (Original) A UPS in accordance with Claim 1, wherein during one of a single-phase power outage and a component failure affecting a single rectifier leg, said controller is further configured to extend an input voltage tolerance range of said rectifier to enable said rectifier to operate at a lower input voltage.
8. The UPS of claim 7, wherein the UPS further comprises an energy storage device coupled in parallel to the rectifier, the energy storage device configured to supplement the rectifier in providing energy when the rectifier reaches a predefined current limit.

8. (Original) A UPS in accordance with Claim 7, wherein said UPS further comprises an energy storage device coupled in parallel to said rectifier, said energy storage device configured to supplement said rectifier in providing energy when said rectifier reaches a predefined current limit.
9. The UPS of claim 8, wherein the energy storage device comprises a battery.
9. (Original) A UPS in accordance with Claim 8, wherein said energy storage device comprises a battery.
10. The UPS of claim 1, wherein during one of a single-phase power outage and a component failure affecting a single rectifier leg of the first, second, and third rectifier legs, the controller is further configured to draw power from the remaining phases by operating the remaining rectifier legs of the first, second, and third rectifier legs as single-phase rectifiers in a four-wire distribution configuration.
10. (Previously Presented) A UPS in accordance with Claim 1, wherein during one of a single-phase power outage and a component failure affecting a single rectifier leg of said first, second, and third rectifier legs, said controller is further configured to draw power from the remaining phases by operating the remaining rectifier legs of said first, second, and third rectifier legs as single-phase rectifiers in a four-wire distribution configuration.
11. The UPS of claim 10, wherein the UPS further comprises an energy storage device coupled in parallel to the rectifier, the energy storage device configured to supplement the rectifier in providing energy when the rectifier reaches a predefined current limit.
11. (Original) A UPS in accordance with Claim 10, wherein said UPS further comprises an energy storage device coupled in parallel to said rectifier, said energy storage device configured to supplement said rectifier in providing energy when said rectifier reaches a predefined current limit.
12. The UPS of claim 1, wherein during one of a single-phase power outage and a component failure affecting a single rectifier leg, the controller is further configured to draw power from the remaining phases by operating the remaining rectifier legs as single-phase rectifiers in a three-wire distribution configuration.
12. (Original) A UPS in accordance with Claim 1, wherein during one of a single-phase power outage and a component failure affecting a single rectifier leg, said controller is further configured to draw power from the remaining phases by operating the remaining rectifier legs as single-phase rectifiers in a three-wire distribution configuration.
13. The UPS of claim 12, wherein the UPS further comprises an energy storage device coupled in parallel to the rectifier, the energy storage device configured to supplement the rectifier in providing energy when the rectifier reaches a predefined current limit.
13. (Original) A UPS in accordance with Claim 12, wherein said UPS further comprises an energy storage device coupled in parallel to said rectifier, said energy storage device configured to supplement said rectifier in providing energy when said rectifier reaches a predefined current limit.
14. The UPS of claim 1, further comprising an inverter coupled to an output of the split DC link, the inverter configured to convert the DC voltage into an output a-AC voltage.
14. (Previously Presented) A UPS in accordance with Claim 1, further comprising an inverter coupled to an output of said split DC link, said inverter configured to convert the DC voltage into an output AC voltage.
15. A method of operating an uninterruptible power supply (UPS), the method comprising:
 
converting an alternating current (AC) voltage received from an AC source into a direct current (DC) voltage to be provided to a split DC link, the AC voltage converted using at least one of a first leg, a second leg, and a third leg of a rectifier coupled to an input of the split DC link; 
balancing DC link voltages of first and second capacitors of the split DC link using a fourth leg of the rectifier, 
wherein the first capacitor is coupled between a positive DC link terminal and a first node, and wherein the second capacitor is coupled between the first node and a negative DC link terminal; 
adjusting, by a controller coupled to the rectifier, at least one operating parameter of the rectifier to perform voltage balancing, with the rectifier, during a failure of the fourth leg, 
while utility power is present and while utility power is not present; and 









adjusting, by the controller coupled to the rectifier, the at least one operating parameter of the rectifier to perform voltage balancing with two of the legs of the rectifier during a single phase power outage.
15. (Currently Amended) A method of operating an uninterruptible power supply (UPS), said method comprising: 
converting an alternating current (AC) voltage received from an AC source into a direct current (DC) voltage to be provided to a split DC link, the AC voltage converted using at least one of a first leg, a second leg, and a third leg of a rectifier coupled to an input of the split DC link; 
balancing voltages of first and second capacitors of the split DC link using a fourth leg of the rectifier,
 wherein the first capacitor is coupled between a positive DC link terminal and a first node, and wherein the second capacitor is coupled between the first node and a negative DC link terminal; 
 adjusting, by a controller coupled to the rectifier, at least one operating parameter of the rectifier to perform voltage balancing, with the rectifier, during a failure of the fourth leg, 
while utility power is present and while utility power is not present;
 accepting as inputs, by the controller, voltage measurements for the first and second capacitors; calculating a difference between the voltage measurements; summing the voltage measurements of the first and second capacitors to determine a DC link voltage; comparing the DC link voltage to a reference voltage; generating a rectifier current reference signal; and 
adjusting, by the controller coupled to the rectifier, the at least one operating parameter of the rectifier to perform voltage balancing with two of the legs of the rectifier during a single phase power outage based on the DC link voltage, the reference voltage, the measured voltage difference, and the rectifier current reference signal.
16. The method of claim 15, wherein while utility power is present, the method further comprises: transferring the DC link voltage balancing from the fourth leg to the first, second, and third legs, and controlling the rectifier to draw a DC component from the AC source to compensate any voltage unbalance in the DC link.
16. (Previously Presented) A method in accordance with Claim 15, wherein while utility power is present, said method further comprises: transferring the DC link voltage balancing from said fourth leg to said first, second, and third legs, and controlling the rectifier to draw a DC component from the AC source to compensate any voltage unbalance in said DC link.
17. The method of claim 15, wherein while utility power is not present, the method further comprises operating the rectifier as a voltage balancing circuit by using the controller to open a switch to isolate the rectifier from the AC source.
17. (Previously Presented) A method in accordance with Claim 15, wherein while utility power is not present, said method further comprises operating the rectifier as a voltage balancing circuit by using the controller to open a switch to isolate the rectifier from the AC source.
18. The method of claim 15, wherein during one of a single-phase power outage and a component failure affecting a single rectifier leg, the method further comprises extending an input voltage tolerance range of the rectifier to enable the rectifier to operate at a lower input voltage.
18. (Original) A method in accordance with Claim 15, wherein during one of a single- phase power outage and a component failure affecting a single rectifier leg, said method further comprises extending an input voltage tolerance range of the rectifier to enable the rectifier to operate at a lower input voltage.
19. The method of claim 15, wherein during one of a single-phase power outage and a component failure affecting a single rectifier leg of the first, second, and third rectifier legs, the method further comprises drawing power from the remaining phases by operating the remaining rectifier legs of the first, second, and third rectifier legs as single-phase rectifiers in a four-wire distribution configuration.
19. (Previously Presented) A method in accordance with Claim 15, wherein during one of a single-phase power outage and a component failure affecting a single rectifier leg of the first, second, and third rectifier legs, said method further comprises drawing power from the remaining phases by operating the remaining rectifier legs of the first, second, and third rectifier legs as single-phase rectifiers in a four-wire distribution configuration.
 
20. The method of claim 15, wherein during one of a single-phase power outage and a component failure affecting a single rectifier leg, the method further comprises drawing power from the remaining phases by operating the remaining rectifier legs as a line-to-line rectifier in a three-wire distribution configuration.
20. (Original) A method in accordance with Claim 15, wherein during one of a single- phase power outage and a component failure affecting a single rectifier leg, said method further comprises drawing power from the remaining phases by operating the remaining rectifier legs as a line-to-line rectifier in a three-wire distribution configuration.


Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,958,184. Although the claims at issue are not identical, they are not patentably distinct from each other because US 10,958,184 teaches all the components as recited in independent claims 1 and 15 of the current application.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0077701 (Baudesson) in view of US 2013/0258725 (Colombi) further in view of US 2010/0229580 (Schnetzka).

Regarding claim 1, Baudesson teaches an uninterruptible power supply (UPS) (Fig. 5 shows an uninterruptible power supply) comprising: 
a split direct current (DC) link comprising a first capacitor (Fig. 5 shows capacitor C1) coupled between a positive DC link terminal and a first node (Fig. 5 shows a positive DC link terminal Vdc+ and a first node) [0011], and
 a second capacitor (Fig. 5 shows a second capacitor C2) coupled between the first node and a negative DC link terminal (Fig. 5 shows the capacitor C2 being coupled between the first node and a negative DC link terminal Vdc);
 a rectifier coupled to an input of the split DC link (Fig. 5 shows rectifier 19 coupled to an input of the split DC link), the rectifier comprising: a first leg, a second leg, and a third leg, each leg of the first, second, and third legs (Fig. 5 shows rectifier 19 having 3 legs 19A-C) [0011] configured to convert an input alternating current (AC) voltage received from an AC source into a DC voltage to be provided to the split DC link (Fig. 5 shows rectifier 19 with 3 legs 19A-C which is controlled by controller 21 to draw AC power from input 20 and convert it to DC power and provide it to split DC link C1 and C2) [0011, 0019]; and
 a controller (Fig. 5 controller 21) coupled to the rectifier (Fig. 5 shows rectifier 19 coupled to controller 21) and configured to adjust at least one operating parameter of the rectifier to operate the rectifier (controller 21 controls the rectifier legs 19A-C to take currents from the input source 20) [0011]. 
	However, Baudesson does not teach rectify through a pair of antiparallel switches electrically coupling the respective leg to the input of the split DC link; and a fourth leg configured to balance DC link voltages of the first and second capacitors; rectifier to perform voltage balancing during a failure of the fourth leg, while utility power is present and while utility power is not present.
However, Colombi teaches a fourth leg configured to balance DC link voltages of said first and second capacitors (Fig. 1 fourth leg 19)[0017]; controller to operate said rectifier to perform voltage balancing during a failure of said fourth leg, while utility power is present and while utility power is not present (rectifier controller 22 may control the amount of current passing through each of its legs, which may control the amount of current drawn from each phase. Since Colombi is balancing currents, and resistance is fixed, the Colombi controller also balances voltages (V=IR). This gives the Colombi controller the configuration needed to balance voltages at all times, regardless of the status of the 4th leg and regardless of the status of the AC source, indicating that the utility power is present/not present) [0017- 0019].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the rectifier as disclosed by Colombi with the first, second, third and fourth legs of the rectifier in order to balance the input currents and thereby used to stabilize the uninterruptible power supply when the load becomes unbalanced.
	However, Baudesson and Colombi does not teach through a pair of antiparallel switches electrically coupling the respective leg to the input of the split DC link.
However, Schnetzka teaches input AC voltage provided through a pair of antiparallel switches electrically coupling the respective leg to input of the DC link (Fig. 7 shows the phases A, B, C of the phase converter 32 which is a rectifier that receives input AC voltage provided through a pair IGBT switches in inverse parallel ie. antiparallel switches electrically coupling the respective leg to the input of the DC link 34 as shown in Fig. 4-5) [0022-0023].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have antiparallel switches comprise the rectifier circuit in order to ensure that current is controlled to be flowing in one direction the whole time thereby avoiding reverse current in the circuit.


Regarding claim 2 Baudesson, Colombi and Schnetzka teaches claim 1.
However, Baudesson does not teach wherein while utility power is present, the controller is configured to transfer the DC link voltage balancing from the fourth leg to the first, second, and third legs.
However, Colombi teaches wherein while utility power is present, the controller is configured to transfer the DC link voltage balancing from the fourth leg to the first, second, and third legs (rectifier controller 22 controls the rectifier 18 first, second, third legs draw different amounts of current from the AC source 10 in order to balance the load independent of the fourth leg 19, as would be during a fourth leg failure) [0019].
It is obvious to one skilled in the art before the effective filing date of the claimed invention to have the first, second and third legs to draw unequal currents from the AC source away from the fourth leg as taught by Colombi in order to stabilize the uninterruptible power supply and thereby balance the load when the load becomes unbalanced.

Regarding claim 3, Baudesson, Colombi and Schnetzka teaches UPS in accordance with Claim 2.
	However, Baudesson does not teach said controller is further configured to control said rectifier to draw a DC component from the AC source to compensate any voltage unbalance in said DC link.
	However, Colombi teaches said controller is further configured to control said rectifier to draw a DC component from the AC source to compensate any voltage unbalance in said DC link (when AC source 10 is ON, the rectifier controller 22 controls the rectifier 18 to draw DC power and provide said DC power to the DC capacitor 26 which is the DC link) [0017].

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the controller control rectifier to draw DC component from the AC source as taught by Colombi in order to provide effective DC voltage to DC link and thereby compensate for any voltage unbalanced in the DC link.


Regarding claim 4 , Baudesson, Colombi and Schnetzka teaches UPS in accordance with Claim 1.
However, , Baudesson does not teach wherein while utility power is not present, the controller is configured to operate the rectifier as a voltage balancing circuit.
However, Colombi teaches while utility power is not present, said controller is configured to operate said rectifier as a voltage balancing circuit (when the AC power 10 is OFF, the rectifier controller 22 controls rectifier 18 to control the amount of current passing through each of the first, second and third legs in order to balance the voltage independent of the fourth leg 19, as would be during a fourth leg failure) [0017- 0020].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the controller control the rectifier to act as a voltage balancing circuit as taught by Colombi to be incorporated to the uninterruptible power supply of Baudesson in order to balance the voltage of the load thereby stabilizing the uninterruptible power supply system. 


Regarding claim 5, Baudesson, Colombi and Schnetzka teaches UPS in accordance with Claim 4.
However, Baudesson does not teach wherein to operate the rectifier as a voltage balancing circuit, the controller is further configured to open a switch to isolate the rectifier from the AC source.
However, Colombi teaches wherein to operate said rectifier as a voltage balancing circuit, said, controller is further configured to open a switch to isolate said rectifier from the AC source (rectifier controller 22 controls the amount of current drawn from the AC input source 10 on lines 12,14,16 indicating that the rectifier controller 22 can draw no current from the AC input source 10 when balancing the voltage) [0019-0020].
	It is obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to open a switch to isolate rectifier from the AC source in order to have the rectifier balance the voltage in a case where the load is unbalanced thereby increasing the stability of the uninterruptible power supply circuit.


Regarding claim 6, Baudesson, Colombi and Schnetzka teaches UPS of claim 4.
However, Baudesson  does not teaches wherein said controller is further configured to operate one of said first, second, and third legs as the voltage balancing circuit.
	However, Colombi teaches wherein said controller is further configured to operate one of said first, second, and third legs as the voltage balancing circuit (rectifier controller 22 controls the amount of current drawn by each leg of the rectifier 18 in order to balance load 34) [0020].

It is obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the controller operate the current drawn by the legs of the rectifier in order to balance the voltage of the load and thereby increasing the stability of the uninterruptible power supply circuit.


Regarding claim 7, Baudesson, Colombi and Schnetzka teaches UPS in accordance with Claim 1.
However, Baudesson doesnot teach wherein during one of a single-phase power outage and a component failure affecting a single rectifier leg, 'said controller is further configured to extend an input voltage tolerance range of said rectifier-to enable said rectifier to operate at a lower input voltage.
	However, Colombi teaches wherein during one of. a single-phase power outage and a component failure affecting a single rectifier leg, said controller is further configured to extend an input voltage tolerance range of said rectifier-to enable said rectifier to operate at a lower input voltage (rectifier controller 22 con control each of the rectifier 18 legs to draw unequal currents in order to balance the board. The rectifier controller 22 calculates a fluctuating error 48 and drives the switching signals 36 to drive the rectifier according in terms of operating at a lower input voltage) [0020, 0024].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the rectifier controller operate over an error range and enable the rectifier to operate the lower voltage according in order to protect the input AC source from any damages.


Regarding claim 8, Baudesson teaches wherein the UPS further comprises an energy storage device coupled in parallel to the rectifier (Fig. 5 shows battery 17 that is in parallel to the rectifier 19), the energy storage device configured to supplement the rectifier in providing energy when the rectifier reaches a predefined current limit (battery 17 is connected as to supply power as an uninterruptible power supply thereby indicating that it is configured to supplement the rectifier in providing energy when the rectifier reaches a current limit) [0011].

Regarding claim 9, Baudesson teaches wherein the energy storage device comprises a battery (Fig. 5 shows battery 17).

Regarding claim 10, Baudesson, Colombi and Schnetzka teaches UPS.in accordance with Claim 1.
However, Baudesson does not teach wherein during one of a single-phase power outage and a component failure affecting a single rectifier leg of the first, second, and third rectifier legs, the controller is further configured to draw power from the remaining phases by operating the remaining rectifier legs of the first, second, and third rectifier legs as single-phase rectifiers in a four-wire distribution configuration.
However, Colombi teaches wherein during one of a single-phase power outage and a component failure affecting a single rectifier leg of said first, second, and third rectifier legs, said controller is further configured to draw power from the remaining phases by operating the remaining rectifier legs of said first, second, and third rectifier legs as single-phase rectifiers in a four-wire distribution configuration (rectifier controller 22 sends switching signals 36 to the rectifier 18 comprising three legs as shown in Fig. 1 along with a fourth leg and when the rectifier 18 is controlled in order to control the amount of currents drawn by each leg and balancing the three phase input currents) [0019-0023].
	It is obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have each of the three rectifier legs to draw unequal current as taught by Colombi in order to balance the load in a case when the load is unbalanced and thereby maintaining the stability of the uninterruptible power supply circuit.


Regarding claim 11, Baudesson teaches wherein the UPS further comprises an energy storage device coupled in parallel to the rectifier (Fig. 5 shows battery 17 that is in parallel to the rectifier 19), the energy storage device configured to supplement the rectifier in providing energy when the rectifier reaches a predefined current limit (battery 17 is connected as to supply power as an uninterruptible power supply thereby indicating that it is configured to supplement the rectifier in providing energy when the rectifier reaches a current limit) [0011].


Regarding claim 12, Baudesson, Colombi and Schnetzka teaches UPS in accordance with Claim 1.
However, Baudesson does not teach wherein during one of a single-phase power outage and a component failure affecting a single rectifier leg, said controller.is further configured to draw power from the remaining phases by operating the remaining rectifier legs as a line-to- line rectifier in a three-wire distribution configuration.
However, Colombi teaches wherein during one of a single-phase power outage and a component failure affecting a single rectifier leg, said controller.is further configured to draw power from the remaining phases by operating the remaining rectifier legs as a line-to- line rectifier in a three-wire distribution configuration (rectifier controller 22 sends switching signals 36 to the rectifier 18 to control the amounts of currents drawn by each leg and balancing the three phase input currents) [0020-0024].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the rectifier legs to draw power from the remaining phases by operating the remaining rectifier legs as a line-to- line rectifier in a three-wire distribution configuration as taught by Colombi in order to maintain load balancing.


Regarding claim 13, Baudesson teaches wherein the UPS further comprises an energy storage device coupled in parallel to the rectifier (Fig. 5 shows battery 17 that is in parallel to the rectifier 19), the energy storage device configured to supplement the rectifier in providing energy when the rectifier reaches a predefined current limit (battery 17 is connected as to supply power as an uninterruptible power supply thereby indicating that it is configured to supplement the rectifier in providing energy when the rectifier reaches a current limit) [0011].



Regarding claim 14, Baudesson teaches further comprising an inverter coupled to an output of the split DC link (Fig. 5 shows inverter 2 connected to the split DC link C1 and C2) [0010-0011], the inverter configured to convert the DC voltage into an output a-AC voltage (Fig. 5 shows inverter configured to convert the DC voltage to an output AC voltage) [0011-0013].


Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0077701 (Baudesson) in view of US 2013/0258725 (Colombi).

Regarding claim 15, Baudesson teaches method of operating an uninterruptible power supply (UPS) (Fig. 5) [0011-0015], said method comprising: 
converting an alternating current (AC) voltage received from an AC source into a direct current (DC) voltage to be provided to a split DC link (Fig. 5 rectifier 19 converts the AC voltage from an AC source 21 into a DC voltage that is provided to the split DC link comprising of C1 and C2), the AC voltage converted using at least one of a first leg, a second leg, and a third leg of a rectifier coupled to an input of the split DC link (Fig. 5 shows rectifier 19 has 3 legs 19A-C which is controlled by controller 21 to draw power from the input 20 and convert it to DC power and provide it to the split DC link Cl and C2) [0011];
 wherein the first capacitor (Fig. 5 shows capacitor C1) is coupled between a positive DC link terminal and a first node (Fig. 5 shows Vdc+ to be a positive DC link terminal), and
 wherein the second capacitor (Fig. 5 shows capacitor C2) is coupled between the first node and a negative DC link terminal (Fig. 5 shows capacitor C2 coupled between Vdc+ and Vdc-); 
adjusting, by a controller coupled to the rectifier, at least one operating parameter of the rectifier to perform voltage balancing (controller 21 controls the rectifier legs 19A-C to take the currents from the input source 20) [0011].
	However, Baudesson does not teach balancing DC link voltages of first and second capacitors of the split DC link using a fourth leg of the rectifier; with the rectifier, during a failure of the fourth leg, while utility power is present and while utility power is not present; and adjusting, by the controller coupled to the rectifier, the at least one operating parameter of the rectifier to perform voltage balancing with two of the legs of the rectifier during a single phase power outage.
	However, Colombi teaches balancing DC link voltages of first and second capacitors of the split DC link using a fourth leg of the rectifier (when the AC power 10 is OFF, the rectifier controller 22 controls rectifier 18 to control the amount of current passing through each of the first, second and third legs in order to balance the voltage independent of the fourth leg 19, as would be during a fourth leg failure) [0017- 0019]; with the rectifier, during a failure of the fourth leg, while utility power is present and while utility power is not present; and
adjusting, by the controller coupled to the rectifier (rectifier controller 22 con control each of the rectifier 18 legs to draw unequal currents in order to balance the load. The rectifier controller 22 calculates a fluctuating error 48 and drives the switching signals 36 to drive the rectifier according in terms of operating at a lower input voltage) [0020, 0024], the at least one operating parameter of the rectifier to perform voltage balancing with two of the legs of the rectifier during a single phase power outage (rectifier controller 22 sends switching signals 36 to the rectifier 18 to control the amount of currents drawn by each leg and balancing the three phase input currents) [0019-0023].
	It would have been obvious to one with ordinary skill in the art to have the rectifier as disclosed by Colombi comprising the first, second, third and fourth legs of the rectifier which is controlled by the controller to draw unequal power in order to balance the input currents thereby balancing the load and maintaining stability of the uninterruptible power supply circuit.

Regarding claim 16, Baudesson and Colombi teaches method in accordance with Claim 15.
	However, Baudesson does not teach wherein while utility power is present, said method further comprises: transferring the DC link voltage balancing from the fourth leg to the first, second, and third legs of the rectifier; and controlling the rectifier to draw a DC component from the AC source to compensate any voltage unbalance in the DC link.
	However, Colombi teaches wherein while utility power is present, said method further comprises: transferring the DC link voltage balancing from the fourth leg to the first, second, and third legs of the rectifier; and controlling the rectifier to draw a DC component from the AC source to compensate any voltage unbalance in the DC link (rectifier controller 22 control rectifier 18 to control the amount of current passing through each of the first, second, third legs in order to balance the voltage independent of the fourth leg 19, as would be during a fourth leg failure) [0017-0019].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the controller control the rectifier to act as a voltage balancing circuit by balancing from the fourth leg to the first, second, and third legs of the rectifier; and controlling the rectifier to draw a DC component from the AC source to compensate any voltage unbalance in the DC link as taught by Colombi in order to balance the voltage of the load.


Regarding claim 17, Baudesson and Colombi teaches method in accordance with Claim 15.
	However, Baudesson does not teach wherein while utility power is not present, said method further comprises operating the rectifier as a voltage balancing circuit by using the controller to open a switch to isolate the rectifier from the AC source.
	However, Colombi teaches wherein while utility power is not present, said method further comprises operating the rectifier as a voltage balancing circuit by using the controller to open a switch to isolate the rectifier from the AC source (rectifier controller 22 controls the amount of current drawn from the AC input source 10 on lines 12,14,16 indicating that the rectifier controller 22 can draw no current from the AC input source 10 when balancing the voltage) [0019-0020].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to operate the rectifier as a voltage balancing circuit by using the controller to open a switch to isolate the rectifier from the AC source as taught by Colombi to open a switch to AC source in order to have the rectifier balance the voltage of the load and thereby attain stability of the uninterruptible power supply. 


Regarding claim 18, Baudesson and Colombi teaches method in accordance with Claim 15.
However, Baudesson does not teach wherein during one of a single- phase power outage and a component failure affecting a single rectifier leg, said method further comprises extending an input voltage tolerance range of the rectifier to enable the rectifier to operate at a lower input voltage.
	However, Colombi teaches wherein during one of a single- phase power outage and a component failure affecting a single rectifier leg, said method further comprises extending an input voltage tolerance range of the rectifier to enable the rectifier to operate at a lower input voltage (rectifier controller 22 can control each of the rectifier 18 legs to draw unequal currents in order to balance the load. The rectifier controller 22 calculates a fluctuating error 48 and drives the switching signals 36 to drive the rectifier 18 accordingly in terms operating at a lower input voltage) [0020-0024].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the rectifier controller operate over an error range and enable the rectifier to operate at the lower input voltage accordingly in order to not damage the AC source. 

Regarding claim 19, Baudesson and Colombi teaches method in accordance with Claim 15.
	However, Baudesson does not teach wherein during one of a single-phase power outage and a component failure affecting a single rectifier leg of the first, second, and third rectifier legs, said method further comprises drawing power from the remaining phases by operating-the remaining rectifier legs of the first, second, and third rectifier legs as single-phase rectifiers in a four-wire distribution configuration.
	However, Colombi teaches wherein during one of a single-phase power outage and a component failure affecting a single rectifier leg of the first, second, and third rectifier legs, said
method further comprises drawing power from the remaining phases by operating-the remaining rectifier legs of the first, second, and third rectifier legs as single-phase rectifiers in a four-wire distribution configuration (rectifier controller 22 sends switching signals 36 to the rectifier 18 to control the amount of currents drawn by each leg and balancing the three phase input currents) [0020-0023].
	It is obvious to one with ordinary skill in the art before the effective filing date before the claimed invention to during one of a single-phase power outage and a component failure affecting a single rectifier leg of the first, second, and third rectifier legs, said
method further comprises drawing power from the remaining phases by operating-the remaining rectifier legs of the first, second, and third rectifier legs as single-phase rectifiers in a four-wire distribution configuration as taught by Colombi and thereby have the rectifier legs to draw unequal current in order to maintain load balancing and maintain stability of the uninterruptible power supply circuit.

Regarding claim 20, Baudesson and Colombi teaches the method in accordance to claim 15.
However, Baudesson does not teach wherein during one of a single- phase power outage and a component failure affecting a single rectifier leg, said method further comprises drawing power from the remaining phases by operating the remaining rectifier legs as a line-to-line rectifier in a three-wire distribution configuration.
However, Colombi teaches wherein during one of a single- phase power outage and a component failure affecting a single rectifier leg, said method further comprises drawing power from the remaining phases by operating the remaining rectifier legs as a line-to-line rectifier in a three-wire distribution configuration (rectifier controller 22 sends switching signals 36 to the rectifier 18 to control the amount of currents drawn by each leg and balancing the three phase input currents) [0020].
	It is obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to draw power from the remaining phases by operating the remaining rectifier legs as a line-to-line rectifier in a three-wire distribution configuration as taught by Colombi in order to draw the unequal current in order to maintain load balancing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836